On Motion for Rehearing, Reconsideration And/Or Clarification

PER CURIAM.
We grant the motion for rehearing and clarification, withdraw our previously issued opinion,1 and substitute the following in its place.
Appellant was convicted of three counts of extortion, one count of threat against a public servant in violation of section 838.021, Florida Statutes (1997), and one count of aggravated stalking. On appeal she raises numerous issues, three of which we find to be meritorious. After hearing oral argument and carefully considering the transcript of appellant’s trial, we re*299verse appellant’s convictions and sentences for the extortion offenses charged in counts I and IV of the information filed against her, and for the violation of section 838.021, Florida Statutes (1997), charged in count II of that information. With regard to those counts we conclude that there was insufficient evidence adduced to support the convictions. We affirm appellant’s convictions on counts III and V.
Reversed in part, affirmed in part, and remanded for further proceedings.
MINER, BENTON and LEWIS, JJ., CONCUR.

. Livingston v. State, 27 Fla. L. Weekly D2360 (Fla. 1st DCA Nov. 1, 2002).